DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses the hidden node issue for different LAA operator coexistence and LAA/Wi-Fi coexistence and the eNB sends RTS over the unlicensed channel to reserve the channel for a time duration, where the RTS is the same as the one in Wi-Fi with a maximum NAV value but fails to teach and render obvious of determining a transmission opportunity structure of an uplink reservation preamble including a starting location of a transmission opportunity including one or more listen-before- talk time slots based on the number of operators from the first network entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471